            Case 2:20-cv-01934-CKD Document 20 Filed 07/27/21 Page 1 of 2


1    JOSEPHINE M. GERRARD (CBN 303221)
     Gerrard Law Offices
2
     1791 Solano Avenue, Suite F01
3    Berkeley, California 94707
     Tel: (510) 838-0529
4
     Fax: (510) 280-1635
5    jo@gerrardlawoffices.com
     Attorney for the Plaintiff, Michael Allsberry
6

7

8                                 UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     MICHAEL ALLSBERRY,                              Case No. 2:20-cv-01934-CKD
12
                    Plaintiff,
13
                                                     STIPULATION AND ORDER FOR A
14   v.                                              THIRTY-DAY EXTENSION TO FILE
15                                                   PLAINTIFF'S OPENING BRIEF
     ANDREW SAUL,
16
     Commissioner of Social Security,
17

18                  Defendant
19

20

21

22   The parties stipulate that, subject to the approval of the Court, that Plaintiff shall
23   be granted a thirty-day extension from the current July 26th, 2021 deadline to file
24
     Plaintiff's Opening Brief. There is good cause for this extension because the
25
     Commissioner has not provided the full administrative record. This extension
26
     allows the Commissioner extra time to obtain the missing documents.
27
     ////
28
           Case 2:20-cv-01934-CKD Document 20 Filed 07/27/21 Page 2 of 2


1
         Therefore, the parties jointly request an extension up to and including August
2
      25, 2021.
3

4

5
     Respectfully submitted,
6

7

8
     Dated July 27, 2021

9                                                    /s/ Josephine M. Gerrard
10                                                   JOSEPHINE M. GERRARD
11                                                   Attorney for Plaintiff
12

13
     Dated July 27, 2021
14

15                                                   /s/ Sathya Oum
                                                     (as authorized by email and phone)
16
                                                     Sathya Oum
17                                                   Office of the General Counsel, SSA
18

19

20                                         ORDER
21
                                  APPROVED AND SO ORDERED.
22

23
           Dated: July 27, 2021
24                                         _____________________________________
                                           CAROLYN K. DELANEY
25                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
